MacLean, J.
Besides the presumption accompanying the production upon the trial óf a note for $500 at ninety days, the plaintiff testified that he got the note from .the payee about two weeks after its date, paid therefor in installments $490, presented it at maturity for payment which was refused, and that he had no knowledge or information calling into question the payee’s title. This was unimpeached and might not be disregarded. Hor could it be offset by the testimony of the defendant, which, if credited, would evidence a theft of the note from the defendant maker, for the taker of a negotiable instrument, complete and regular upon its face, before it be over due, in good faith and for value, and having no notice of any infirmity in the instrument or defect in the title of the person negotiating it, lias good title in the person from whom he takes it even though that person may have acquired it by fraud, theft or robbery. The judgment should be reversed.
Gildersleeve and Amend, JJ., concur.
Judgment- reversed and new trial ordered, with costs to appellant .to abide event.